
	
		I
		111th CONGRESS
		1st Session
		H. R. 419
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Ms. Markey of
			 Colorado (for herself and Mr. Polis of
			 Colorado) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate as wilderness certain land within the Rocky
		  Mountain National Park and to adjust the boundaries of the Indian Peaks
		  Wilderness and the Arapaho National Recreation Area of the Arapaho National
		  Forest in the State of Colorado.
	
	
		1.Short titleThis Act may be cited as the
			 Rocky Mountain National Park
			 Wilderness and Indian Peaks Wilderness Expansion
			 Act.
		2.PurposesThe purposes of this Act are—
			(1)to include in the National Wilderness
			 Preservation System certain land within the Rocky Mountain National Park,
			 Colorado, to protect—
				(A)the enduring scenic and historic wilderness
			 character and unique wildlife values of the land; and
				(B)the scientific, educational, inspirational,
			 and recreational resources, values, and opportunities of the land; and
				(2)to adjust the boundaries of the Indian
			 Peaks Wilderness and Arapaho National Recreation Area of the Arapaho National
			 Forest.
			3.DefinitionsIn this Act:
			(1)MapThe
			 term Map means the map entitled Rocky Mountain National
			 Park, Colorado Wilderness Boundaries and dated September 2006.
			(2)ParkThe
			 term Park means the Rocky Mountain National Park in the
			 State.
			(3)Potential
			 wilderness landThe term potential wilderness land
			 means—
				(A)the land identified on the Map as potential
			 wilderness; and
				(B)any land acquired by the United States on
			 or after the date of enactment of this Act that is—
					(i)located within the boundaries of the Park;
			 and
					(ii)contiguous with any land designated as
			 wilderness by section 4(a).
					(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means the State of Colorado.
			(6)TrailThe
			 term Trail means the East Shore Trail established under section
			 5(a).
			(7)WildernessThe
			 term Wilderness means the Rocky Mountain National Park
			 Wilderness designated by section 4(a).
			4.Rocky Mountain
			 National Park Wilderness
			(a)DesignationIn
			 furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.),
			 there is designated as wilderness and as a component of the National Wilderness
			 Preservation System approximately 249,339 acres of land in the Park, as
			 generally depicted on the Map, which shall be known as the Rocky
			 Mountain National Park Wilderness.
			(b)Map and boundary
			 description
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Resources of the House
			 of Representatives and the Committee on Energy and Natural Resources of the
			 Senate a map and boundary description of the Wilderness.
				(2)AvailabilityThe
			 map and boundary description submitted under paragraph (1) shall be on file and
			 available for public inspection in the Office of the Director of the National
			 Park Service.
				(3)CorrectionsThe
			 Secretary may correct clerical and typographical errors in the map and boundary
			 description submitted under paragraph (1).
				(4)EffectThe
			 map and boundary description submitted under paragraph (1) shall have the same
			 force and effect as if included in this Act.
				(c)Inclusion of
			 potential wilderness land
				(1)In
			 generalOn publication in the
			 Federal Register of a notice by the Secretary that all uses of a parcel of
			 potential wilderness land inconsistent with the Wilderness Act (16 U.S.C. 1131
			 et seq.) have ceased, the parcel shall be—
					(A)included in the Wilderness; and
					(B)managed in accordance with this
			 section.
					(2)Map and boundary
			 descriptionThe Secretary
			 shall modify the map and boundary description prepared under subsection (b) to
			 reflect the inclusion of the parcel in the Wilderness.
				(d)Exclusion of
			 certain landThe boundaries of the Wilderness shall specifically
			 exclude:
				(1)The Grand River Ditch (including the main
			 canal of the Grand River Ditch and a branch of the main canal known as the
			 Specimen Ditch), the right-of-way for the Grand River Ditch,
			 land 200 feet on each side of the marginal limits of the Ditch, and any
			 associated appurtenances, structures, buildings, camps, and work sites in
			 existence as of June 1, 1998.
				(2)Land owned by the St. Vrain & Left Hand
			 Water Conservancy District, including Copeland Reservoir and the Inlet Ditch to
			 the Reservoir from the North St. Vrain Creek, comprising approximately 35.38
			 acres.
				(3)Lands owned by the Wincentsen-Harms Trust,
			 comprising approximately 2.75 acres.
				(4)Land within the
			 area depicted as the East Shore Trail Area on the map prepared
			 under subsection (b)(1).
				(e)Administration
				(1)In
			 generalSubject to valid existing rights, any land designated as
			 wilderness under subsection (a) or added to the Wilderness after the date of
			 enactment of this Act under subsection (c) shall be administered by the
			 Secretary in accordance with—
					(A)the Wilderness Act
			 (16 U.S.C. 1131 et seq.); and
					(B)this Act.
					(2)Effective date
			 of wilderness actWith respect to the land designated as
			 Wilderness by subsection (a) or added to the Wilderness after the date of
			 enactment of this Act under subsection (c), any reference in the Wilderness Act
			 (16 U.S.C. 1131 et seq.) to the effective date of the Wilderness Act shall be
			 deemed to be a reference to the date of enactment of this Act or the date of
			 enactment of the Act adding the land to the Wilderness, respectively.
				(3)Water
			 rights
					(A)FindingsCongress
			 finds that—
						(i)according to
			 decisions of the State courts, the United States has existing rights to water
			 within the Park;
						(ii)the
			 existing water rights are sufficient for the purposes of the Wilderness;
			 and
						(iii)based on the
			 findings described in clauses (i) and (ii), there is no need for the United
			 States to reserve or appropriate any additional water rights to fulfill the
			 purposes of the Wilderness.
						(B)No reservation
			 of water rightsNothing in this Act or any action carried out
			 pursuant to this Act shall constitute an express or implied reservation by the
			 United States of water or water rights for any purpose.
					(4)Grand River
			 Ditch
					(A)LiabilityNotwithstanding
			 any other provision of law, or any stipulation or applicable agreement, during
			 any period in which the Water Supply and Storage Company (or any successor in
			 interest to the Water Supply and Storage Company with respect to the Grand
			 River Ditch) operates and maintains the portion of the Grand River Ditch within
			 the Park in compliance with an operations and maintenance agreement between the
			 Water Supply and Storage Company and the National Park Service entered into on
			 ____________, no individual or entity who owns, controls, or operates the Grand
			 River Ditch shall be liable for any response costs or for any damages to, loss
			 of, or injury to the resources of the Park resulting from any cause or event
			 (including, but not limited to, water escaping from any part of the Grand River
			 Ditch by overflow or as a result of a breach, failure, or partial failure of
			 any portion of the Grand River Ditch, including the portion of the ditch
			 located outside the Park), unless the damages to, loss of, or injury to the
			 resources are proximately caused by the negligence or an intentional act of the
			 individual or entity.
					(B)LimitationNothing
			 in this section limits or otherwise affects any liability of any individual or
			 entity for damages to, loss of, or injury to any resource of the Park resulting
			 from any cause or event that occurred before the date of enactment of this
			 Act.
					(C)Existing
			 activitiesNothing in this Act, including the designation of the
			 Wilderness under this section, shall restrict or otherwise affect any activity
			 (including an activity carried out in response to an emergency or catastrophic
			 event) on, under, or affecting the Wilderness or land excluded under subsection
			 (d)(1) relating to the monitoring, operation, maintenance, repair, replacement,
			 or use of the Grand River Ditch that was authorized or approved by the
			 Secretary as of the date of enactment of this Act.
					(D)No
			 effectNotwithstanding any other provision of any previous or
			 existing law, any stipulation, or any agreement, or interpretation thereof, use
			 of water transported by the Grand River Ditch for a main purpose or main
			 purposes other than irrigation shall not terminate or adversely affect the
			 right-of-way of the Grand River Ditch, and such right-of-way shall not be
			 deemed relinquished, forfeited, or lost, solely because such water is used for
			 a main purpose or main purposes other than irrigation.
					(5)Colorado-Big
			 Thompson project and Windy Gap project
					(A)Existing
			 activitiesActivities (including activities that are necessary
			 because of emergencies or catastrophic events) on, under, or affecting the
			 Wilderness relating to the monitoring, operation, maintenance, repair,
			 replacement, or use of the Alva B. Adams Tunnel at its designed capacity and
			 all other Colorado-Big Thompson Project facilities located within the Park that
			 were allowed as of the date of enactment of this Act under the Act of January
			 26, 1915 (16 U.S.C. 191)—
						(i)shall be allowed
			 to continue; and
						(ii)shall not be
			 affected by the designation of the Wilderness under this section.
						(B)EffectNothing
			 in this Act or the designation of the Wilderness shall prohibit or restrict the
			 conveyance of any water through the Alva B. Adams Tunnel for any
			 purpose.
					(C)New reclamation
			 projectsNothing in the first section of the Act of January 26,
			 1915 (16 U.S.C. 191), shall be construed to allow development in the Wilderness
			 of any reclamation project not in existence as of the date of enactment of this
			 Act.
					(6)No buffer
			 zone
					(A)In
			 generalNothing in this Act creates a protective perimeter or
			 buffer zone around the Wilderness.
					(B)Activities
			 outside wildernessThe fact that a nonwilderness activity or use
			 can be seen or heard from within the Wilderness shall not preclude the conduct
			 of the activity or use outside the boundary of the Wilderness.
					(7)Fire, insect, and
			 disease controlIn accordance with section 4(d)(1) of the
			 Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may take such measures in
			 the Wilderness as are necessary to control fire, insects, and diseases,
			 including the use of mechanized tools, subject to such conditions as the
			 Secretary determines to be desirable.
				(8)Management
			 authorityNothing in this Act shall be construed as reducing or
			 restricting the authority of the Secretary to manage the lands and other
			 resources within the Park pursuant to the Act of January 26, 1915 (16 U.S.C.
			 191), and other laws applicable to the Park as of the date of enactment of this
			 Act.
				5.East Shore Trail
			 Area in Rocky Mountain National Park
			(a)In
			 GeneralNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall establish within the East Shore Trail Area in Rocky
			 Mountain National Park an alignment line for a trail, to be known as the
			 East Shore Trail, to maximize the opportunity for sustained use
			 of the Trail without causing—
				(1)harm to affected
			 resources; or
				(2)conflicts among
			 users.
				(b)Boundaries
				(1)In
			 generalAfter establishing the alignment line for the Trail under
			 subsection (a), the Secretary shall—
					(A)identify the
			 boundaries of the Trail, which shall not extend more than 25 feet east of the
			 alignment line or be located within the wilderness area; and
					(B)modify the map of
			 the Wilderness prepared under section 4(b)(1) so that the western boundary of
			 the Wilderness is 50 feet east of the alignment line.
					(2)AdjustmentsTo
			 the extent necessary to protect National Park System resources, the Secretary
			 may adjust the boundaries of the Trail, if the adjustment does not place any
			 portion of the Trail within the boundary of the Wilderness.
				(c)Inclusion in
			 WildernessOn completion of the construction of the Trail, as
			 authorized by the Secretary—
				(1)any portion of the
			 East Shore Trail Area that is not traversed by the Trail, that is not west of
			 the Trail, and that is not within 50 feet of the centerline of the Trail shall
			 be—
					(A)included in the
			 Wilderness; and
					(B)managed as part of
			 the Wilderness in accordance with section 4; and
					(2)the Secretary
			 shall modify the map and boundary description of the wilderness prepared under
			 section 4(b)(1) to reflect the inclusion of the East Shore Trail Area land in
			 the Wilderness.
				(d)EffectNothing
			 in this section—
				(1)requires the
			 construction of the Trail along the alignment line established under subsection
			 (a); or
				(2)limits the extent
			 to which any otherwise applicable law or policy applies to any decision with
			 respect to the construction of the Trail.
				(e)Relation to land
			 outside wilderness
				(1)In
			 generalExcept as provided in
			 this subsection, nothing in this Act shall affect the management or use of any
			 land not included within the boundaries of the Wilderness or the potential
			 wilderness land.
				(2)Motorized
			 vehicles and machineryNo use of motorized vehicles or other
			 motorized machinery that was not permitted on March 1, 2006, shall be allowed
			 in the East Shore Trail Area except as the Secretary determines to be necessary
			 for use in—
					(A)constructing the
			 Trail, if the construction is authorized by the Secretary; or
					(B)maintaining the
			 Trail.
					(3)Management of
			 land before inclusionUntil the Secretary authorizes the
			 construction of the Trail and the use of the Trail for non-motorized bicycles,
			 the East Shore Trail Area shall be managed—
					(A)to protect any
			 wilderness characteristics of the East Shore Trail Area; and
					(B)to maintain the
			 suitability of the East Shore Trail Area for inclusion in the
			 Wilderness.
					6.Indian peaks
			 wilderness and arapaho national recreation area boundary adjustment
			(a)Indian peaks
			 wilderness boundary adjustmentSection 3(a) of the Indian Peaks
			 Wilderness Area, the Arapaho National Recreation Area and the Oregon Islands
			 Wilderness Area Act (16 U.S.C. 1132 note; Public Law 95–450) is amended—
				(1)by
			 striking seventy thousand acres and inserting 74,195
			 acres; and
				(2)by striking
			 dated July 1978 and inserting dated May
			 2007.
				(b)Arapaho national
			 recreation area boundary adjustmentSection 4(a) of the Indian
			 Peaks Wilderness Area, the Arapaho National Recreation Area and the Oregon
			 Islands Wilderness Area Act (16 U.S.C. 460jj(a)) is amended—
				(1)by
			 striking thirty-six thousand two hundred thirty-five acres and
			 inserting 35,235 acres; and
				(2)by striking
			 dated July 1978 and inserting dated May
			 2007.
				7.Authority to
			 lease Leiffer tract
			(a)In
			 generalSection 3(k) of Public Law 91–383 (16 U.S.C. 1a–2(k))
			 shall apply to the parcel of land described in subsection (b).
			(b)Description of
			 the LandThe parcel of land referred to in subsection (a) is the
			 parcel of land known as the Leiffer tract that is—
				(1)located near the
			 eastern boundary of Rocky Mountain National Park in Larimer County, Colorado;
			 and
				(2)administered by
			 the National Park Service.
				
